NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BENJAMIN MORALES SOLORIO, AKA                   No.    15-70395
Gonzalo Gil-Ordaz, AKA Benjamin M.
Solorio,                                        Agency No. A205-022-791

                Petitioner,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Benjamin Morales Solorio, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal and relief under the Convention Against Torture (“CAT”). We have

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Cerezo v.

Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference

is owed to the BIA’s interpretation of the governing statutes and regulations,

Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review for substantial

evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070

(9th Cir. 2008). We deny the petition for review.

      The agency did not err in the determination that Morales Solorio failed to

establish membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d

1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a particular

group, “[t]he applicant must ‘establish that the group is (1) composed of members

who share a common immutable characteristic, (2) defined with particularity, and

(3) socially distinct within the society in question.’” (quoting Matter of M-E-V-G-,

26 I. & N. Dec. 227, 237 (BIA 2014))).

      Substantial evidence supports the agency’s determination that Morales

Solorio failed to demonstrate a nexus between the harm he experienced and fears

and a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(an applicant’s “desire to be free from harassment by criminals motivated by theft

or random violence by gang members bears no nexus to a protected ground”); see

                                         2
also Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if membership in

a particular social group is established, an applicant must still show that

“persecution was or will be on account of his membership in such group”

(emphasis in original); Barrios v. Holder, 581 F.3d 849, 856 (9th Cir. 2009)

(finding a political opinion claim failed where petitioner did not present sufficient

evidence of political or ideological opposition to the gang’s ideals or that the gang

imputed a particular political belief to the petitioner). Thus, Morales Solorio’s

withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT relief because

Morales Solorio failed to show it is more likely than not that he would be tortured

by or with the consent or acquiescence of the government if returned to Mexico.

See Wakkary v. Holder, 558 F.3d 1049, 1068 (9th Cir. 2009) (no likelihood of

torture established).

      The record does not support Morales Solorio’s contentions that the BIA

failed to consider evidence, ignored arguments, or otherwise erred in its analysis of

his claims. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (agency

need not write an exegesis on every contention); Fernandez v. Gonzales, 439 F.3d

592, 603 (9th Cir. 2006) (petitioner did not overcome the presumption that the BIA

                                           3
reviewed the record).

      PETITION FOR REVIEW DENIED.




                             4